DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed April 20th, 2021 has been entered. Claims 26-35, 39-44, 47, 50, and 52-54 are currently pending. Claim 54 is newly added.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Election/Restrictions
Claims 26-35, 39-44, 47, 50, and 52-54 are allowable. The restriction requirement between Groups A and Groups B, as set forth in the Office action mailed on 2/18/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/18/2020 is withdrawn.  Claims 26, 27, and newly added claim 54 , directed to the unelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rex Donnelly on April 29th, 2021.
The application has been amended as follows: 
Claim 52 will now depend from claim 43. 

Allowable Subject Matter
Claims 26-35, 39-44, 47, 50, and 52-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The proposed amendments set forth 04/20/2021 have been reviewed and found to overcome the rejection of record as well as the prior art. Applicant has clarified the step of determining the absence of flow in the line during operation of the pump based on an increasing temperature trend indicative of heating of the pumping medium in the pumping chamber due to a lack of throughflow of the pumping medium. The current rejection of EP 1241357 (Gardenia) and US 2009/0126100 (Kenoyer) would generally account for detecting an absence in fluid line however the combination would not teach “determining the absence of flow in the line during operation of the pump based on an increasing temperature trend . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746